236 So. 2d 36 (1970)
256 La. 266
Eugene J. POCHE, Jr., et al.
v.
Bobby FRAZIER et al.
No. 50533.
Supreme Court of Louisiana.
June 8, 1970.
The application is denied. There appears no error of law in the judgment complained of and according to the facts, as found by the Court of Appeal, the judgment is corect. However, plaintiffs' right to recover all or any medical expenses incurred since the trial of the case is reserved.
SUMMERS, Justice, is of the opinion the writ should be granted. In granting the right to claim future medical expenses this Court has reversed the Court of Appeal finding that there was no proof to support that claim. The Court's action is taken on the basis of an application for writs without the benefit of the record evidence, an action unprecedented in the jurisprudence of this Court. Moreover, no plausible or convincing reason is assigned by the Court of Appeal for reducing the awards, and that action of the Court should be reviewed.